DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.
 
Remarks
Claims 1-2, 6-9 and 13-16 were pending on the Final Rejection mailed on 06/26/2020. Independent claims 1 and 8 are amended. Claims 15 and 16 are cancelled. 

The 112(f) claim interpretation rejection to claims 15 and 16 will be withdrawn in view of Applicant’s cancelation to claims 15 and 16 is officially entered. 
Response to Arguments
Applicant's arguments filed 09/16/2020 have been fully considered but they are not persuasive. Please refer to the 112(a) written description rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amendment to the independent claims 1 and 8 recites on fifth and sixth limitations that 
“determining information on a means of vehicle based on the movement speed of the terminal;” and 
“determining one of a plurality of modes of the terminal based on the information on the means of vehicle, wherein each mode of terminal corresponds to different means of vehicle;” respectfully. Applicant has also failed to indicate (point-out) from which portion of the specification the amendment is drafted. While considering applicants 

“[0070] If the identified movement speed is in a specific range, the mode is determined according to a corresponding speed range at Step 820. If the movement speed is greater than a predetermined value, the terminal can identify that the user is moving outdoors and set the mode correspondingly. Further, if the movement speed is identified such that the user is moving by means of a vehicle, a navigation mode can be deactivated or a navigation mode suitable for movement by means of a vehicle can be activated.”

This paragraph and figure 8 only discuss setting mode based on the user input or movement of the mobile terminal to identify range of movement and determine means of movement (for example, walking, riding bike, traveling with vehicle). Careful consideration of the specification, examiner believe that the amendment was not described in the specification. If Applicant disagree, Applicant is required to show the potion of the specification of which the amendment is drawn. For continual of prosecution, the amendment is not entered and previous rejected has been regenerated below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 15 and 16 are objected to because of the following informalities:  It is not clear what it means by the limitation of “first vehicle” and “first navigation mode” in claims 15 and 16 lines 2 and 3. Appropriate correction or clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Levy as published on US 20130250078 A1 hereinafter “Levy” in view of SEO as published on US 20130124084 A1 hereinafter “SEO”.

Regarding claim 1 (Previously Presented), Levy discloses a method for controlling a terminal comprising a plurality of cameras (0014 and 0017; Figure 1), the method comprising: 
obtaining a plurality of images captured by the plurality of cameras (0017 and 0028; figures 1 and 2; ‘imaging system 102’, imager, or camera 105; “[0017] … multiple cameras 105 may be used …”; ‘operation 210’); 
identifying one or more objects from the a plurality of images (0016 and 0029; figures 1 and 2; ‘image recognition module 110’; “[0016] … an object recognition module 110 to identify images of object 104 …”; ‘operation 220’);
identifying a distance between one or more objects and the terminal (0020-0021 and 0032; figures 1 and 2; ‘distance measuring module 108’ and ‘operation 250’); 
identifying a movement speed of the terminal (0021; “[0021] A position module 114 may include a global positioning system (GPS), accelerometer, compass, gyroscope etc., to determine the position, speed, orientation or other motion parameters of system 100 and/or object 104. … ”); 
identifying a threshold distance range based on the mode of the terminal  (0020; figure 1; “[0020] … The distance measurement may be used for collision avoidance to alert the user with an alarm (e.g., an auditory or tactile stimulus) via output device 112 when a possible collision with object 104 is detected. A possible collision may be detected when the distance measured to object 104 is less than or equal to a predetermined threshold and/or when the user and/or object 104 is moving. …”);
extracting, from the one or more objects, at least one object 0020; figure 1; [0020] … A possible collision may be detected when the distance measured to object 104 is less than or equal to a predetermined threshold and/or when the user and/or object 104 is moving.”); and 
outputting information associated with the at least one object (0020; [0020] … Distance measuring module 108 may alert the user to avoid objects 104 (still or moving) which are pre-identified as threatening and/or may recommend the user to halt or change course (e.g., "turn left to avoid couch").”).
Levy failed to disclose determining a mode of the terminal based on the movement speed of the terminal, wherein the mode of terminal corresponds to a means of vehicle.
However, SEO, in the same field of endeavor, shows a method for controlling a terminal comprising
determining a mode of the terminal based on the movement speed of the terminal (0122, 0125 and 0142; Figures 6 and 8; Claim 13), wherein the mode of terminal corresponds to a means of vehicle (0004 and 0137; Figure 8) is known.
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of invention to incorporate the mode determination of the terminal based on the speed of the terminal as shown in SEO in to the visual aid of Levy in order to give better guide and navigation in accordance of the means of travelling (i.e., walking or in the car) for the visually impaired, elderly people, and more as well as to yield a predictable result. 

Regarding claim 2 (Previously Presented), Levy in view of SEO shows the method of claim 1 as shown above. Levy further shows the method of claim 1, wherein the identifying of the distance further comprises calculating the distance between the at least one object and the terminal based on the distances between the plurality of cameras and differences of the at least one object locations displayed in the plurality of images (0016, 0018 and 0020; figure 1; “[0016] … System 100 may include a distance measuring module 108 to measure the distance between module 108 and object 104, an object recognition module 110 to identify images of object 104…”).

Regarding claim 6 (Previously Presented), Levy in view of SEO shows the method of claim 1 as shown above. Levy further shows the method of claim 1, wherein the outputting of the information further comprises outputting an audio signal to an audio outputter selected based on the distance between the terminal and the at least one object calculated from a plurality of audio outputters of the terminal (0018, 0020 and 0036; figure 1; “[0018] … Output device 112 may include headphones, speakers, etc., to output sound data files and a buzzer, micro-electromechanical systems (MEMS) switch or vibrator to output tactile stimuli.”; “[0020] … Distance measuring module 108 may alert the user to avoid objects 104 (still or moving) which are pre-identified as threatening and/or may recommend the user to halt or change course (e.g., "turn left to avoid couch"). …”) is known.
Regarding claim 7 (Previously Presented), Levy in view of SEO shows the method of claim 1 as shown above. Levy further shows the method of claim 1, further comprising: 
0021; figure 1; “… Position module 114 may report a current location to the user and/or guide the user as a navigator device. …”), 
wherein the outputting of the information further comprises outputting an audio signal identified based on the location information of the destination, the location information of the terminal, and the distance (0018, 0020 and 0036; figure 1; “[0018] … Output device 112 may include headphones, speakers, etc. ….”; and “[0021] … Position module 114 may report a current location to the user and/or guide the user as a navigator device. … position module 114 may provide oral navigation directions … .”) is known.

Regarding claim 8 (Previously Presented), The apparatus claim 8 is drawn to the apparatus corresponding to the method of using same as claimed in claim 1. Therefore, apparatus claim 8 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.

Regarding claim 9 (Previously Presented), Apparatus claim 9 is drawn to the apparatus corresponding to the method of using same as claimed in claim 2. Therefore, apparatus claim 9 corresponds to method claim 2, and is rejected for the same reasons of obviousness as used above.

Regarding claim 13 (Previously Presented), Apparatus claim 13 is drawn to the apparatus corresponding to the method of using same as claimed in claim 6. 

Regarding claim 14 (Previously Presented), Apparatus claim 14 is drawn to the apparatus corresponding to the method of using same as claimed in claim 7. Therefore, apparatus claim 14 corresponds to method claim 7, and is rejected for the same reasons of obviousness as used above.

Regarding claim 15 (Previously Presented), Levy in view of SEO shows the method of claim 1 as shown above. Levy further shows the method of claim 1, wherein the determining of the mode further comprises determining that the mode of the terminal is a first navigation mode corresponding to a first vehicle, 0021 and 0033; figure 1; claim 9) is known.

Regarding claim 16 (Previously Presented), Apparatus claim 16 is drawn to the apparatus corresponding to the method of using same as claimed in claim 15. Therefore, apparatus claim 16 corresponds to method claim 15, and is rejected for the same reasons of obviousness as used above.


Conclusion
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482